Dismissed and Memorandum Opinion filed April 17, 2008







 
Dismissed
and Memorandum Opinion filed April 17, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01028-CR
____________
 
SAMUEL EDWARD ACEITUNO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
351st District Court
Harris County, Texas
Trial Court Cause No.
1043272
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this Court has not delivered an opinion, we
grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 17, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.
Do not publish C Tex.
R. App. P. 47.2(b).